                 Case 2:19-cr-00259-JCC Document 56 Filed 02/03/21 Page 1 of 4




 1                                                                  The Hon. John C. Coughenour
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                            No. CR19-259-JCC
11                              Plaintiff,
12                         v.                              MOTION FOR ENTRY OF A
                                                           FINAL ORDER OF FORFEITURE
13
      RYAN S. HERNANDEZ,
14                                                         NOTE ON MOTION CALENDAR:
                                Defendant.
15
                                                           February 12, 2021
16
17
18          The United States, by and through its undersigned counsel, moves pursuant to
19 Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(c)(2) for entry of a Final
20 Order of Forfeiture forfeiting to the United States the following property, which has
21 already been forfeited by the Defendant Ryan S. Hernandez:
22          1.       One Seagate external hard drive, serial no. Z84112WS;
23          2.       One Apple Macbook, serial no. C02MN8TDFD57;
24          3.       Nintendo Switch console, serial no. XAW10001300634;
25          4.       Nintendo Switch console, serial no. XAW10021377616;
26          5.       IS-Nitro-Emulator, serial no. 08050639; and,
27          6.       NDEV wireless device, serial no. NMA20089065.
28

     Motion for Entry of a Final Order of Forfeiture - 1                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Ryan S. Hernandez, CR19-259-JCC                     SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:19-cr-00259-JCC Document 56 Filed 02/03/21 Page 2 of 4




 1 This motion is based on the following procedural facts, which are reflected in the
 2 pleadings filed and orders entered in this matter, as well as the supporting declaration of
 3 Assistant United States Attorney (“AUSA”) Michelle Jensen.
 4          On January 31, 2020, the Defendant entered pleas of guilty to Computer Fraud and
 5 Abuse, in violation of 18 U.S.C. §§ 1030(a)(2)(C) and (c)(2)(B), and Possession of Child
 6 Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) (Dkt. No. 11). In his
 7 plea agreement, the Defendant agreed to forfeit his interest in the above-identified
 8 electronics pursuant to 18 U.S.C. § 1030(i), as they facilitated his commission of the
 9 Computer Fraud and Abuse offense (Dkt. No. 11, ¶ 9). On November 23, 2020, the Court
10 entered a Preliminary Order of Forfeiture finding the electronics forfeitable pursuant to
11 18 U.S.C. § 1030(i) and forfeiting the Defendant’s interest in them (Dkt. No. 39).
12          Thereafter, as required by 21 U.S.C. § 853(n)(l) and Fed. R. Crim. P.
13 32.2(b)(6)(C), the United States published notice of the Preliminary Order of Forfeiture
14 and its intent to dispose of the electronics in accord with governing law (Dkt. No. 51).
15 That notice informed any third parties claiming an interest in the electronics that they
16 were required to file a petition with the Court within 60 days of the notice’s first
17 publication on December 2, 2020 (Id.). As required by Fed. R. Crim. P. 32.2(b)(6)(A),
18 the United States sent notice and a copy of the Preliminary Order to five individuals who
19 appeared to be potential claimants based on the underlying investigative material. See
20 Declaration of AUSA Michelle Jensen, ¶ 2, Exs. A – E. As provided by 21 U.S.C.
21 § 853(n)(2), the notice informed the recipients that if they wanted to assert an interest in
22 the electronics, they were required to file a petition within 30 days. See id. Those notices
23 were all delivered on December 30, 2020. See id.
24          No third-party claims have been filed and the relevant period for doing so has now
25 expired – on January 29, 2021 for the direct notices and on January 31, 2021 for the
26 published notice. See 21 U.S.C. § 853(n)(2), Fed. R. Crim. P. 32.2(b)(6), and Fed. R. Civ.
27 P., Supp. R. G(5)(a)(ii).
28

     Motion for Entry of a Final Order of Forfeiture - 2                UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Ryan S. Hernandez, CR19-259-JCC                    SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
               Case 2:19-cr-00259-JCC Document 56 Filed 02/03/21 Page 3 of 4




 1          As the Defendant’s rights in these electronics have been forfeited to the
 2 United States and ancillary proceedings have now concluded, the United States
 3 respectfully requests the Court enter a final order forfeiting them to the United States.
 4 A proposed order is submitted with this motion.
 5
            DATED this 3rd day of February, 2021.
 6
 7
                                                           Respectfully submitted,
 8
                                                           BRIAN T. MORAN
 9
                                                           United States Attorney
10
11                                                           /s/ Michelle Jensen
                                                           MICHELLE JENSEN
12
                                                           Assistant United States Attorney
13                                                         United States Attorney’s Office
                                                           700 Stewart Street, Suite 5220
14
                                                           Seattle, WA 98101
15                                                         (206) 553-2619
                                                           Michelle.Jensen@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Entry of a Final Order of Forfeiture - 3                             UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     United States v. Ryan S. Hernandez, CR19-259-JCC                                 SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
               Case 2:19-cr-00259-JCC Document 56 Filed 02/03/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on February 3rd, 2021, I electronically filed the foregoing
 4 Motion with the Clerk of the Court using CM/ECF system, which automatically serves
 5 the ECF participants of record.
 6
                                                            /s/ Donna R. Taylor
 7
                                                           DONNA R. TAYLOR
 8                                                         FSA Paralegal III, Contractor
                                                           United States Attorney’s Office
 9
                                                           700 Stewart Street, Suite 5220
10                                                         Seattle, WA 98101
                                                           Telephone: (206) 553-4132
11
                                                           Donna.R.Taylor@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Entry of a Final Order of Forfeiture - 4                          UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     United States v. Ryan S. Hernandez, CR19-259-JCC                              SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
